DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wollesen et al (US 9,344,128; hereinafter Wollesen).
Regarding claim 1, Wollesen disclose a software-defined radio system (10; fig. 1), comprising: 
a radio frequency front end (12; fig. 1) configured to transmit and receive signals (col 3, lines 5-10); 
  	a high-performance computing processor (16 & 18; fig. 1), the high-performance computing processor comprising: a central processing unit (18; fig. 1; col 3, lines 14-22); a graphics processing unit (16; fig. 1; col 3, lines 11-22); and 

 	Regarding claim 2, Wollesen disclose a software-defined radio system according to claim 1, further comprising a signal processor (FPGA 14 perform high speed serial signal processing) communicatively coupled to the radio frequency front end (12) (col 3, lines 10-12) and the high performance computing processor (16 & 18 & 13), the signal processor being configured to receive digital signal data (FPGA 14 receives digital data from analog to digital converter ADC 304 of the radio frequency front end 12) and send the digital signal data (via demodulator 312) to the high performance computing processor (16 & 18 & 13) (col 3, lines 23-25; col 4, lines 26-38).
 	Regarding claim 4, Wollesen disclose the software-defined radio system according to claim 2, wherein the signal processor (FPGA 14) is configured to directly store (via high speed bus 21) the digital signal data in the shared memory (13) of the high-performance computing processor (fig. 1; col 3, lines 25-28, col 3, lines 48-55).
Regarding claim 8, Wollesen disclose the software-defined radio system according to claim 6, wherein the radio frequency front end, high-performance computing processor, and signal processor are embedded on a common printed circuit board and/or electronically interconnected using one or more high-speed buses (high speed bus 21) (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollesen et al (US 9,344,128) in view of Inkinen (US 5,809,115).
 	Regarding claim 3, Wollesen disclose the software-defined radio system according to claim 2, wherein Wollesen do not disclose the radio system comprising a data recorder communicatively coupled to the signal processor; wherein the signal processor is configured to send, in parallel, the digital signal data to the data recorder and to the high-performance computing processor.  In the same field of endeavor, Inkinen disclose a radio system (fig. 2) comprising: a data recorder (memory 215) communicatively coupled to the signal processor (DSP 214) (col 6, lines 23-26); wherein the signal processor (DSP 214) is configured to send, in parallel, the digital signal data to the data recorder (215) and to the high-performance computing processor (CPU 213) (col 5, lines 26-34, col 6, line 66 – col 7, line 5; col 11, line 20-23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a data recorder to Wollesen in order to save data into a memory associated with the signal processor and to have the signal processor communicate data to the computing processor and the data recorder in parallel via the PCMCIA bus as suggested by Inkinen.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollesen et al (US 9,344,128) in view of Yang et al (US 2015/0,222,635; hereinafter Yang).
Regarding claim 5, Wollesen disclose the software-defined radio system according to claim 2, wherein Wollesen do not disclose the signal processor is configured to store, via Direct Memory Access (DMA) or Remote Direct Memory Access (RDMA), the digital signal data in the shared memory of the high-performance computing processor.  In the same field of endeavor, Yang disclose a signal processor (502; fig. 5) is configured to store, via Direct Memory Access (DMA) or Remote Direct Memory Access (RDMA), the digital signal data in the shared memory (504) of the high-performance computing processor (signal processor store data via direct memory access in the shared memory 504; ¶ [0096]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the software-defined radio system of Wollensen and Tosaka store the digital signal data using Direct Memory Access in order to facilitate data accesses as is well-known in the art as suggested by Yang (¶ 96).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollesen et al (US 9,344,128) in view of Tosaka (US 2018/0,373,631).
 	Regarding claim 6, Wollensen disclose the software-defined radio system according to claim 2, wherein Wollensen do not disclose the high-performance computing processor is configured to (i) create a ring buffer comprising a plurality of blocks in the shared memory and (ii) transfer to the signal processor a list of address of the plurality of blocks of the ring buffer; and the signal processor is configured to directly store the digital signal data in the ring buffer of the shared memory of the high-performance computing processor.  In the same field of endeavor, Tosaka disclose a computing processor is configured to (i) create a ring buffer (Ring Buffer 410; fig. 5) .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollesen et al (US 9,344,128) in view of Tosaka (US 2018/0,373,631) further in view of Yang et al (US 2015/0,222,635; hereinafter Yang).
 	Regarding claim 7, Wollesen and Tosaka disclose the software-defined radio system according to claim 6, wherein they do not disclose the signal processor is configured to store, via Direct Memory Access (DMA) or Remote Direct Memory Access (RDMA), the digital signal data in the ring buffer of the shared memory of the high-performance computing processor.  In the same field of endeavor, Yang disclose a signal processor (502; fig. 5) is configured to store, via Direct Memory Access (DMA) or Remote Direct Memory Access (RDMA), the digital signal data in the shared memory (504) of the high-performance computing processor (signal processor store data via direct memory access in the shared memory 504; ¶ 96).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the software-defined radio system of Wollensen and Tosaka store the digital signal .
Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollesen et al (US 9,344,128) in view of Talty et al (US 2018/0,102,793; hereinafter Talty).
	Regarding claim 9, Wollesen disclose the software-defined radio system according to claim 1, wherein Wollesen do not disclose the radio frequency front end is configured to send digital signal data directly to the high performance computing processor.  In the same field of endeavor, Talty disclose a radio frequency front end (SDR front end 350 including tunable RF components; ¶ 28; fig. 3) is configured to send digital signal data directly to the high performance computing processor (processor 340 act as central processing engine 340 used to implement machine learning and processing algorithm) (¶ 28; fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Wollensen to send digital data directly to the computing processor in order to integrate the wide RF sensing capabilities of a true software defined radio and use the learning computational engine of the processor that can guide the SDR's flexibility to efficiently generate the needed RF situational awareness that can subsequently direct the operation of the SDR and dynamically adapt operational parameters to account for changing conditions as suggested by Talty (¶ 29).
Regarding claim 13, Wollesen and Talty disclose the software-defined radio system according to claim 9, wherein the radio frequency front end and high-performance computing processor are embedded on a common printed circuit board .
.Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollesen et al (US 9,344,128) in view of Talty et al (US 2018/0,102,793) further in view of Ames et al (US 2015/0,326,702).
 	Regarding claim 10, Wollesen and Talty disclose the software-defined radio system according to claim 9, wherein Wollesen disclose software running on the SDR can be run in the radio frequency front end (12) and configured to store the digital signal data in the shared memory (13) of the high-performance computing processor (col 12, lines 37-47).  Wollensen and Talty do not disclose the radio frequency front end is configured to directly store the digital signal data in the shared memory of the computing processor.  In the same field of endeavor, Ames disclose the radio frequency front end (204, 214) configured to directly store the digital signal data via the bus connection (216) in the shared memory (210) of the computing processor (fig. 2; ¶ 50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to enable the radio frequency front end of Wollesen the option to store the digital radio signals straight to the memory without needing to relay via another controller or processor.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollesen et al (US 9,344,128) in view of Talty et al (US 2018/0,102,793) further in view of Chang et al (US 2017/0,000,464).
	Regarding claim 11, Wollesen and Talty disclose the software-defined radio system according to claim 9, wherein they do not disclose the radio frequency front end .
Claims 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollesen et al (US 9,344,128; hereinafter Wollesen) in view of Kenthapadi et al (US 10,262,154; hereainafter Kenthapadi).	
Regarding claim 14, Wollesen disclose a method of recording machine learning training data and deploying a machine learning algorithm, comprising: receiving digital signal data via a software-defined radio system comprising: 
 	a radio frequency front end (12; fig. 1) configured to transmit and receive signals (col 3, lines 5-10); a high performance computing processor (16 & 18; fig. 1), the high performance computing processor comprising: a central processing unit (18; fig. 1; col 3, lines 14-22); a graphics processing unit (16; fig. 1; col 3, lines 11-22); and a shared memory (13) accessible by both the central processing unit (18) and graphics processing unit (both GPU 16 and CPU 18 can access shared memory component 13 of SDR device 10; fig. 1; col 3, lines 15-22);

Wollesen do not disclose training a machine learning algorithm using the recorded digital signal data; and performing, via the software-defined radio system, machine learning inference using the trained machine learning algorithm.  In the same field of endeavor, Kenthapadi disclose training a machine learning algorithm using the recorded digital signal data; and performing, via the software-defined radio system, machine learning inference using the trained machine learning algorithm (a machine learning algorithm may be trained using a set of attribute pairs along with labels denoting whether confidential data inference is desired, the machine learning algorithm is then applied to obtain a model combining different features for computing the inference desirability score for attribute combinations; col 13, line 10 - col 14, line 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wollesen with Kenthapadi in order to utilize the stored signal data to train a machine learning algorithm that is configured to compute an inference score using the stored attribute data.
 	Regarding claim 15, Wollesen and Kenthapadi disclose the method of claim 14, wherein the method further comprises transmitting a digital signal, wherein the digital signal is determined by the machine learning inference (Kenthapadi; col 22, line 28 - col 23, line 5).
 	Regarding claim 16, Wollesen and Kenthapadi disclose the method of claim 14, wherein Kenthapadi disclose the trained machine learning algorithm is updated during 
         Regarding claim 17, Wollesen and Kenthapadi disclose the method of claim 14, wherein Wollesen disclose the software defined radio further comprises a signal processor (FPGA 14) communicatively coupled to the radio frequency front end (RF front end 12) and the high performance computing processor (GPU 16, CPU 18, shared memory 13) the signal processor being configured to receive digital signal data from the radio frequency front end (12) and send the digital signal data (306) to the high performance computing processor (16, 18, 13) (col 3, lines 23-25; col 4, lines 26-38).
	Regarding claim 20, Wollesen and Kenthapadi disclose the method of claim 14, wherein Wollesen disclose the digital signal data is recorded on the shared memory (13) accessible by both the central processing unit (18) and the graphics processing unit (16) (fig. 1, 3; col 3, lines 15-22).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollesen et al (US 9,344,128) in view of Kenthapadi et al (US 10,262,154) further in view of Talty et al (US 2018/0,102,793; hereinafter Talty).
	Regarding claim 18, Wollesen and Kenthapadi disclose the method of claim 14, wherein they do not disclose the radio frequency front end is configured to send digital signal data directly to the high performance computing processor.  In the same field of endeavor, Talty disclose a radio frequency front end (SDR front end 350 including .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollesen et al (US 9,344,128) in view of Kenthapadi et al (US 10,262,154) further in view of Tosaka (US 2018/0,373,631).
 	Regarding claim 19, Wollesen and Kenthapadi disclose the method according to claim 14, wherein they do not disclose the high-performance computing processor is configured to create a ring buffer comprising a plurality of blocks in the shared memory; and the software define radio system is configured to directly store the digital signal data in the ring buffer of the shared memory of the high-performance computing processor.  In the same field of endeavor, Tosaka disclose a computing processor is configured to create a ring buffer (Ring Buffer 410; fig. 5) comprising a plurality of blocks (Data Blocks 1, 2, 3, 4,…..n; fig. 5) in the shared memory; and the radio system is configured to is configured to directly store the digital signal data in the ring buffer of the shared memory of the high-performance computing processor (paras. [0045], [0042]).  It .
 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 12, Wollesen and Talty disclose the software-defined radio system according to claim 9, wherein the cited prior art fails to disclose or suggest the high-performance computing processor is configured to (i) create a ring buffer comprising a plurality of blocks in the shared memory and (ii) transfer to the radio frequency front end a list of address of the plurality of blocks of the ring buffer; and the radio frequency front end is configured to directly store the digital signal data in the ring buffer of the shared memory of the high-performance computing processor.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571)272-7891. The examiner can normally be reached M-F 7:30-1:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LANA N LE/Primary Examiner, Art Unit 2648